

116 S570 IS: Flu Vaccine Act
U.S. Senate
2019-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 570IN THE SENATE OF THE UNITED STATESFebruary 26, 2019Mr. Markey (for himself, Mr. Blumenthal, Ms. Baldwin, Mr. King, Mr. Van Hollen, Ms. Smith, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo conduct or support further comprehensive research for the creation of a universal influenza
			 vaccine.
	
 1.Short titleThis Act may be cited as the Flu Vaccine Act.
		2.Research for the creation of a universal influenza vaccine
 (a)In generalThe Director of the National Institute of Allergy and Infectious Diseases shall conduct or support comprehensive research for the creation of a universal influenza vaccine.
 (b)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $200,000,000 for each of fiscal years 2020 through 2024.